HEDRICK, Chief Judge.
Defendant first assigns error to the court’s denial of her motion to compel the State to elect between the charges of transporting and possessing marijuana. It is well-settled that each may be punished as a separate and distinct offense, and such is not violative of any constitutional protections. State v. Diaz, 317 N.C. 545, 346 S.E. 2d 488 (1986); State v. Perry, 316 N.C. 87, 340 S.E. 2d 450 (1986); State v. Russell, 84 N.C. App. 383, 352 S.E. 2d 922, disc. rev. denied, 319 N.C. 677, 356 S.E. 2d 784 (1987). This assignment of error has no merit.
Defendant next contends her constitutional rights were violated and that it was error for the court to deny her motion to suppress evidence seized from the trunk of her car. Defendant argues the officer’s stop of the car was a pretext to conduct a search. In defendant’s brief it is admitted that a stop such as this for a traffic violation is permissible. Defendant only argues the impermissible purpose of this stop was to search the car. The trial court found the officer had reasonable suspicion enough to stop the car for a traffic violation and that defendant “voluntarily, knowingly and intelligently consented” to the search of the trunk. Upon review of the evidence in the record, we hold there is evidence to support this finding. Evidence seized during a warrant-less search is admissible if the defendant freely and voluntarily, without coercion, duress or fraud, consented to the search. State v. Williams, 314 N.C. 337, 333 S.E. 2d 708 (1985). For these reasons, we hold this argument is without merit.
Finally, defendant contends the officer could not properly search inside the plastic garbage bags found in the trunk of the *566car. Where police officers have probable cause to believe contraband is concealed somewhere within a legitimately stopped automobile, they may conduct a search of the automobile that is as thorough as a magistrate could have authorized in a warrant. State v. Ford, 70 N.C. App. 244, 318 S.E. 2d 914 (1984); United States v. Ross, 456 U.S. 798, 102 S.Ct. 2157, 72 L.Ed. 2d 572 (1982). Because there was probable cause, a magistrate could have authorized a search of the garbage bags. The officer’s action was within the scope of a permissible search, and defendant’s motion was properly denied.
The judgment appealed from is
Affirmed.
Judges Johnson and ORR concur.